Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 07/08/2019 is acknowledged. 
Claim Objections
Claim 16 is objected to because of the following informalities: The claim should accompanied the abbreviated mAb with the term monoclonal antibody.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Scope of the invention
	The nature of the invention relates to an in vitro method for determining the concentration of 25-hydroxyvitamin D without interference by 24,25-dihydroxyvitamin D3 by (a) providing a sample comprising a vitamin D compound bound to vitamin D-binding protein, (b) mixing the sample with a first binding agent binding to 24,25-dihydroxyvitamin D3 and a second binding agent binding to 25-hydroxyvitamin D wherein the first binding agent prevents binding of 24,25-dihydroxyvitamin D3 to the second binding agent, thereby determining the concentration of 25-hydroxyvitamin by measuring the complex formed between the second binding agent and 25-hydroxyvitamin without the interference of 24,25-dihydroxyvitamin D3.
	The scope of the claim would extend to any “binding agent”. The claims also encompass the first binding agent has at least the same binding affinity to 24,25-dihydroxyvitamin D3 as the second binding agent (see claim 9). The first and second binding agents could encompass the same 
The claims therefore encompass methods that use any of a genus of binding agents, in which the vitamin D compounds may bind to a large genus of possible different regions. The binding agents used in the claimed methods are defined solely in terms of desired function, namely, that they bind to 24,25-dihydroxyvitamin D3 or 25-hydroxyvitamin D structures.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of an application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including 
art; and g) predictability in the art.
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. Amgen v. Sanofi describes how when an antibody is claimed, 35 U.S.C. § l 12(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
Office guidance has been updated to reflect that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. See the Memorandum dated February 22, 2018 entitled "Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials" available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of binding agents having the function of solely binding to either 24,25-dihydroxyvitamin D3 or 25-hydroxyvitamin D. The instant claim 9 also recites the function wherein the first binding agent has at least the same binding affinity to 24,25-dihydroxyvirtamin as the second binding agent. Claims 8 and 15 recite a functionally active part of the monoclonal antibody. The Fc region is functionally active. The person of skilled in the art would recognize that it is not possible to envision the structure and function relationship of a method of preventing or without 24,25-dihydroxyvitamin D3 interference by simply reciting the function of binding agents because the binding agents would encompass antibodies of high crossreactivities, as evidenced by claim 9.  
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that would exhibit this functional property. The structural features common to the members of the genus are unknown. Furthermore, the limited disclosure would not put one skilled in the art in possession of binding agents having the claimed functional properties.
Actual Reduction to Practice/ Disclosure of drawings or structural chemical formulas
	The specification appears to report actual reduction to practice to the generation of monoclonal antibodies against 24,25-dihydroxyvitamin D3. The titers against the immunogen are detectable by ELISA, antibodies are developed by B-cell clonal as described in Seeber et al. 2014. Recombinant full-length rabbit IgG is produced by transient transfection of HEK293 (see pg. 43, Example 1.2).
Relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation
Although it appears that Applicants did make antibodies against 24,25-dihydroxyvitamin D3, the specification does not describe any other structures in binding to 24,25-dihydroxyvitamin D3. The specification does not disclose any partial structure or other identifying characteristics of the antibodies, which are responsible for the desired function. The specification does not identify what particular amino acid residues of the antibodies are responsible for conferring the desired functional property of binding 24,25-dihydroxyvitamin D3 and 25-hydroxyvitamin D but able to prevent 24,25-dihydroxyvitamin D3 from binding to the second binding agent. In other words, there is no disclosure of any structure/function correlation. 
As evidence of the variability in the genus, Kobayashi et al. (J. Steroid Biochem. Molec. Biol. Vol. 62, No. 1, pp. 79-87, published 1997, of record) teach that specificity of polyclonal antibodies raised against 24,25-dihydroxyvitamin D3 obtain high specificity for use in 24,25-dihydroxyvitamin D3 immunoassay but such antibodies do significantly crossreacted with 25(OH)D3 (i.e., 25-hydroxyvitamin D3) (see abstract). Even in the case where polyclonal antibodies of high specificity would produce crossreactivities to a level of interference with the outcome of a concentration (see Table 2). 
Therefore, although there is an actual reduction to practice, there is no indication that the species share common structural features, common to the members of the genus, which are responsible for the claimed function of a binding agent to 24,25-dihydroxyvitamin D3 and 25-hydroxyvitamin D epitope. Therefore, the species do not sufficiently reflect the variation in the genus.
Predictability in the art 
Correlation between structure and function is less likely for antibodies than for other molecules. Antibody structure cannot be easily predicted. Antibody structure is highly variable. The complementary determining regions (CDRs) of antibodies are generally considered to be the region of contact between the antibody and the antigen. Kobayashi et al. teach that polyclonal antibodies showing high titre were each elicited from the same rabbit host contains different crossreactivities (abstract and Table 1). 
In summary, the specification fails to provide adequate written description for the genus of methods of using binding agents as claimed. The binding agents are described only in terms of desired functional properties. The specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish binding agents encompassed by the claims from other binding agents of the same binding affinities. Finally, the specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language. Therefore, the specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1-12 and 14-18 are unclear to the structure and function relationship as stated in the 112 written description. In particular, claim 1 encompasses the function of first and second binding agents having the same binding affinities to 24,25-dihydroxyvitamin D3 (see claim 9), but the claim does not distinguish the structure of each binding agent in the method of preventing 24,25-dihydroxyvitamin D3 metabolites from binding to the second binding agent in a mixture.   
Claim 16 recites mAb<24,25-dihydroxyvitamin D3>rK-IgG is unclear to what “rK” represents in the claimed invention. The specification has not defined the term “rK”. Therefore, the recitation of mAb<24,25-dihydroxyvitamin D3>rK-IgG does not clearly define the metes and bounds of the first binding agent.
Response to Arguments
Applicant’s arguments filed 11/03/2020 have considered but are moot because Applicant’s amendments necessitated a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (Annals Clinical Biochemistry, vol. 45, pgs. 153-159, published March 2008) in view of Kobayashi et al. (J. Steroid Biochem. Molec. Biol. Vol. 62, No. 1, pp. 79-87, published 1997, of record).
With regard to claims 1-2 and 9, Roth et al. teach the most reliable assessment of vitamin D status is measurement of plasma 25-hydroxyvitamin D (25[OH]D) concentration. High variability in 25(OH)D measurements due to reference method often confounds proper assessment of vitamin D status (abstract). Roth et al. teach evaluating the accuracy of six routinely available methodologies in quantification of 25(OH)D (see abstract under Methods and Conclusions). Roth et al. further teach the two distinct forms of 25(OH)D exist: 25(OH)D3 and 25(OH)D2 and 25(OH)D binding to a specific binding protein (vitamin D-binding protein, DBP) with high affinity and with lower affinities to lipoproteins and albumin, and the impact of the sample matrix on assay performance makes determination of 25(OH)D no easy task (pg. 153, left col., para. 1 – right col., para. 1). Roth et al. teach utilizing a competitive assay format and the assay employs a polyclonal sheep antibody against 25 (OH)D3. The vitamin D in the sample competes for binding with biotinylated 25(OH)D antigen which is bound to the streptavidin-coated microparticles (pg. 155, left col., para. 1), which reads on an in vitro method for determining the concentration of 25-hydroxyvitamin D comprising the steps of (a) providing a sample obtained from a subject comprising a vitamin D compound bound to vitamin D-binding protein and (b) mixing the sample (2) with a second binding agent binding to 25-hydroxyvitamin D, thereby forming a complex 3 can be speculated (pg. 156, left col., bottom of para. 2). 
Although Roth et al. teach assay detection has potential cross-reactivity with metabolites such as 24,25-dihydroxyvitamin D in a sample, Roth et al. do not explicitly teach a first binding agent binding to 24,25-dihydroxyvitamin D3.
 	Kobayashi et al. teach a specific and sensitive method for determining serum/plasma 24,25(OH)2D3 levels is therefore necessary to clarify its physiological significance (see pg. 79, right col., para. 2). Kobayashi et al. teach an antibody with high specificity against 24,25-dihydroxyvitamin D3 (abstract). Kobayashi et al. further teach in the abstract that Ab3 antibody showed only negligible crossreactivities with 25(OH)D3 and the results demonstrated that the Ab3 antibody are promising for developing an immunoassay system in which much  more specific and sensitive than conventional competitive protein binding assays based on DBP. Kobayashi et al. teach that to develop simple immunoassay method with a minimum pre-treatment procedure for endogenous vitamin D metabolites, it is required that the antibody hardly cross reacts with 25(OH)D3 (page 86, left col., para. 3). Kobayashi et al. teach Ab3 antibody are evaluated to have suitable specificity for developing a sensitive and specific immunoassay, because of their high ability to discriminate the derivatives having different side chains, including not only 25 (OH)D3 but also 25(OH)D33S, which was shown to be circulating in the blood at an almost equal concentration of 25(OH)D3 (page 86, right col., para. 3). Kobayashi et al. teach that 24,25-dihydroxyvitamin is one of the major metabolites of vitamin D3 (page 79, left col., para. 1).
2D3 metabolites present in the sample for determining 25-hydroxyvitamin of Roth et al. with a specific antibody against 24,25(OH)2D3 of Kobayashi et al. because Roth et al. teach that the most reliable assessment of vitamin D status is measuring 25-hydroxyvitamin D (25[OH]D) concentration. Roth et al. and Kobayashi et al. both recognize other forms such as 24,25(OH)2D3 of vitamin D are physiologically present in plasma. In particular, Kobayashi et al. teach producing antibodies that have negligible crossreactivities to detect a particular metabolite to clarify the physiological significance of that particular metabolite. Therefore, it would have been obvious to incorporate specific antibodies of 24,25-dihydroxy vitamin D3 to inhibit and reduce the presence of 24,25-dihydroxy vitamin D3 in the sample for the detection of 25-hydroxyvitamin metabolites because Kobayashi et al. teach that 24,25-dihydroxyvitamin is one of the major metabolites of vitamin D3 and antibodies cross react with metabolites.
	One would have a reasonable expectation of success in adding specific antibodies against 24,25(OH)2D3 metabolites in the sample of Roth et al. because it was well understood in the art to use antibodies as an affinity reagent against a particular metabolite and eliminate/reduce certain proteins (such as vitamin D binding protein) that are restrictive to antibody binding affinity for an effective binding to vitamin D metabolites. 
	With regard to claim 3, Roth et al. teach 25(OH)D is released with sodium hydroxide solution from its protein bond (pg. 156, right col., middle of para. 1).	
With regard claims 4-5 and 14, the references above recognize antibodies for affinity to 25(OH)D and 24,25(OH)2D3 metabolites. The instant specification discloses antibodies for binding (for example, see page 5, lines 20-25). Therefore, the antibodies of the references would -8 mol/L or less Kd values for first and second binding agents (claim 5) or concentration of second binding agent is in range from 1 to 10 nmol/L, it is settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum mol/L for a result effective variable of using antibodies in immunoassay. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Absent of unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the binding agents (mol/L) to immunoassay analysis. 
With regard to claim 6, Roth et al. teach electrochemiluminescence immunoassay (page 154, right col., last para).
With regard to claim 7, Roth et al. further teach the two distinct forms of 25(OH)D exist: 25(OH)D3and 25(OH)D2 and 25(OH)D binding to a specific binding protein (vitamin D-binding protein, DBP) with high affinity and with lower affinities to lipoproteins and albumin, and the impact the sample matrix on assay performance makes determination of 25(OH)D no easy task (pg. 153, left col., para. 1 – right col., para. 1).
With regard to claim 9, the reference teach polyclonal antibodies (see Roth, page 155, right col., para. 1). 
	With regard to claims 10-11, Kobayashi et al. teaches antibodies of high specificity against 24,25-dihydroxyvitamin D3 with negligible crossreactivities (abstract).

	With regard to claims 17-18, Kobayashi et al. teaches antibodies of high specificity against 24,25-dihydroxyvitamin D3 with negligible crossreactivities (abstract). Kobayashi et al. further teach in the abstract <0.3% crossreactivities against 25(OH)D3. 

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (Annals Clinical Biochemistry, vol. 45, pgs. 152-159, published March 2008) in view of Tanabe et al. (US Patent No. 5117018, published 05/26/1992).
Roth et al. has been discussed in the above rejection.
Although Roth et al. teach assay detection has potential cross-reactivity with metabolites such as 24,25-dihydroxyvitamin D in a sample, Roth et al. do not explicitly teach a first binding agent binding to 24,25-dihydroxyvitamin D3 (claims 1-7, 9-12, 14, 17-18) and monoclonal antibody (claims 8 and 15-16).	
Tanabe et al. teach an assay method for 24R, 25-dihydroxy vitamin D3 in a specimen (see col. 3, lines 50-55). Tanabe et al. teach inoculated with conjugated 24R, 25-dihydroxy vitamin D3 amino acid derivative – carrier protein and the monoclonal antibodies produced by the hybridoma (col. 8, lines 7-15). Tanabe et al. et al. teach the 24R, 25-dihydroxy vitamin D3 monoclonal antibodies can be used in an immobilized state (col. 9, lines 25-30). Tanabe et al. teach 24R, 25-dihydroxy vitamin D3 antibody is added and the mixture is incubated to promote the competitive reaction (col. 11, lines 20-30). Tanabe et al. teach the assay system of 24R, 25 dihydroxy vitamin D3 is highly sensitive and useful (col. 2, lines 25-30).  
2D3 metabolites present in the sample for detecting 25-hydroxyvitamin of Roth et al. with a monoclonal antibody against 24,25(OH)2D3 of Tanabe et al. because Roth et al. teach that the most reliable assessment of vitamin D status is measurement of 25-hydroxyvitamin D (25[OH]D) concentration. Roth et al. and Tanabe et al. both recognize 24, 25-dihydroxy vitamin D3 metabolites are physiologically present in the sample. As stated above, Tanabe et al. teach that to establish highly sensitive and useful immunoassay detection, monoclonal antibodies of 24, 25-dihydroxy vitamin D3 are produced. Therefore, it would have been obvious to add the monoclonal antibodies of 24, 25-dihydroxy vitamin D3 with antibodies detecting 25-hydroxyvitamin metabolites because this would inhibit 24, 25-dihydroxy vitamin D3 metabolites from binding to antibodies of Roth et al., producing inaccuracy measurements. One would have a reasonable expectation of success in using monoclonal antibodies against 24,25(OH)2D3 metabolites in the sample of Roth et al. because it was well understood in the art to use antibodies as an affinity reagent for different vitamin D metabolites.
	
Response to Arguments
Applicant’s arguments filed 11/03/2020 have considered but are moot because Applicant’s amendments necessitated a new ground of rejection. However certain arguments related to Kobayashi et al. will be discussed below.
	Applicant argues on page 9, para. 2, that while the polyclonal antibodies had higher affinity for 24,25-dihydroxyvitamin D3 as compared to vitamin D binding protein, nowhere is there any suggestions that it is desired to bind 24,25-dihydroxyvitamin D3 with a first binding agent and then bind 25-hydroxyvitamin D with a second binding agent. Further, there is nothing in either 3 by first binding with a first binding agent 24,25-dihydroxyvitamin D3. Applicant argues that the Office has used hindsight reasoning using Applicant’s disclosure as a roadmap to arrive at the conclusion that the claimed invention is obvious. 
The arguments are not found persuasive for the following reasons. As stated above, Kobayashi et al. teach producing antibodies that have negligible crossreactivities to detect a particular metabolite to clarify the physiological significance of that particular metabolite. It would have been obvious to add the specific antibodies of 24, 25-dihydroxy vitamin D3 into the process of detecting the level of 25-hydroxyvitamin metabolites because Kobayashi et al. teach that the antibody of 24, 25-dihydroxy vitamin D3 showed only negligible crossreactivities with 25(OH)D3, which makes the 24,25-dihydroxy vitamin D3 antibodies not interfere with the measurement of 25-hydroxyvitamin metabolites. In fact, it has been recognized by Roth et al that inaccuracy or instability of measuring 25(OH)D3 can be speculated (pg. 156, left col., above the Discussion para.). 
With regard to hindsight, it has been well understood in the art (for example see Roth) that reducing and eliminating certain proteins (such as vitamin D binding protein) for specific antibodies to be effective against vitamin D metabolites. Therefore, it would have been obvious to use the specific antibodies of 24, 25-dihydroxy vitamin D3 to reduce the presence of 24, 25-dihydroxy vitamin D3 in the sample for the detection of 25-hydroxyvitamin metabolites because Kobayashi et al. teach that 24,25-dihydroxyvitamin is one of the major metabolites of vitamin D3 and antibodies cross react with metabolites.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635